Case 1:19-cv-06091-PKC-CLP Document 18 Filed 08/06/20 Page 1 of 2 PagelD #: 85

STEPHEN D. HANS
r 2 ASSOCIATES, B.C, 30-30 Northern Blvd, Suite 401

LABOR & EMPLOYMENT COL NSEL FOR OVER 40 TEARS Long Island City, NY 11101

T: 718.275.6700 © F: 718.275.6704

August 6, 2020

Via ECF

United States Magistrate Judge Cheryl L. Pollak
Eastern District Court of New York

225 Cadman Plaza East

Brooklyn, NY 11201

Re: Souad Karfa v Marine Park Referring Center, Inc d/b/a/

Marine Park Referring Center and Hisham Almehdawi
Docket No. 19-cv-06091 (PKC) (CLP)

Dear Honorable Judge Pollak:

My office presently represents both names Defendants. The purpose of this letter is
to seek to be relieved from any further representation of the Defendants in this matter.

The Defendants have informed me that the corporation is out of business and in the
process of being legally dissolved. The individual Defendant, Hisham Almehdawi, has not
been able to cooperate with my office on this matter since he is no long working and
spending a substantial time trying to find employment and income to support his family

The individual Defendant has also informed me that he is unable to afford any legal
fees for representation and cannot pay any fees whatsoever.

Consequently, along with the lack of cooperation which is due to the Defendants

priority of finding employment and inability to pay my firm, I respectfully request to be
relieved from any further representation of the Defendants.

www.hansassociates.com
Case 1:19-cv-06091-PKC-CLP Document 18 Filed 08/06/20 Page 2 of 2 PagelD #: 86

I have mailed a copy of this letter to the Defendants home as well as the last know
business address, 1100 Coney Island Avenue, Suite 404, Brooklyn, NY 11230.
Additionally, this letter has been emailed to his email, hishamalmehdawi@gmail.com,
which I know is his email because he has responded to me from on prior occasions.

Sincerely,
/s/ Stephen D. Hans

STEPHEN D. HANS
